DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 12/28/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 5-20 are allowed.
Regarding independent claim 5 and the dependent claims, the prior art fails to teach or suggest a device for producing cheese by separating whey from a raw cheese mass, comprising: cheese molds fillable with the raw cheese mass, the cheese molds linearly arranged relative to each other; a press head having a plurality of extrusion dies each aligned with and sized and dimensioned to enter one of the cheese mold molds to thereby press the raw cheese mass to remove the whey; a distribution head for introducing the raw cheese mass to the cheese molds, the distribution head movable linearly along the cheese molds to thereby enable each of the cheese mold molds to be filled by the distribution head; a filling head, that is fluidically separate from the distribution head, for introducing a flavoring additive at least one of a spice and a herb to the cheese molds, the filling head movable together with the distribution head; wherein the filling head introduces the additive at least one of a spice and a herb, mixed with water, into the cheese molds without contaminating the distribution head with the additive at least one of a spice and a herb, whereby the distribution head introduces uncontaminated raw cheese mass from which the whey is removable that is not contaminated with the additive at least one of a spice and a herb.
The closest prior art of Waldburger (US 2014/0087045) teaches a device, however, does not teach the claimed device including wherein the filling head introduces the additive at least one of a spice and a herb, mixed with water, into the cheese molds without contaminating the distribution head with the additive at least one of a spice and a herb, whereby the distribution head introduces uncontaminated raw cheese mass from which the whey is removable that is not contaminated with the additive at least one of a spice and a herb.
The secondary references of record do not teach or suggest the combined limitations not taught by Waldburger (‘045).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 28, 2021